UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 
 

JOHN C. CHEEKS, et al.,

  
   
   
   

Plaintiffs,

v. Civil No. 1:14-cv-00914 (RCL)

FORT MYER CONSTRUCTION
CORPORATION, et al.,

Defendants.

 
 

MEMORANDUM OPINION

Plaintiffs John C. Cheeks (“Cheeks”), Cheeks of North America, Inc., and other
purported plaintiffs harmed by defendants’ actions (collectively “plaintiffs”)l allege violation of
the Racketeer Inﬂuenced and Corrupt Practices Act (RICO), 18 U.S.C. §1961 (2012), the
Sherman Antitrust Act, 15 U.S.C. § 1 (2012), Clayton Antitrust Act, 15 U.S.C. § 12 (2012), and
42 U.S.C. § 1981 (2012). Plaintiffs named over forty defendants, including members of the
Council of the District of Columbia, the DC. Mayor’s ofﬁce, and a variety of private

corporations and individuals.2 Plaintiffs allege that defendants colluded to unlawfully dominate

1 Plaintiffs have ﬁled on behalf of “One or More Plaintiffs whose Identities and Claims are Filed Under Seal
Who Were Damaged in their Business or Property or Employment by the Unlawful Tortious Acts of Defendants
Herein.” This vague and unworkable party conglomeration of unknown and unnamed individuals will be dismissed

sua sponte.

2 Defendants in the suit are: Fort Myer Construction Corporation (defendant #1), Jose Rodriguez (defendant
#3, defendant #7, and defendant #12), Lewis Shrensky (defendant #4 and defendant #1 1) (collectively “Fort Myer
defendants”); the District of Columbia (defendant #18), Mayor Vincent Gray (defendant #19), the Executive Ofﬁce
of the Mayor (defendant #20), DC. Department of Small and Local Business Development (defendant #21), Robert
N. Summers (defendant #22), Harold B. Pettigrew (defendant #23), the District of Columbia Ofﬁce of Contracting
and Procurement (defendant #24), James D. Staton (defendant #25), the District of Columbia Department of
Transportation (defendant #40), and Terry Bellamy (defendant #41) (collectively “District defendants”); Francisco
Rodrigues Neto (“Neto”) (defendant #2, defendant #9, and defendant #14); Capitol Paving of DC, Inc. (“Capitol
Paving”) (defendant #13); Chairman Phil Mendelson (defendant #27), Councilmembers Mary Cheh (defendant #28),
Jim Graham (defendant #29), David Grosso (defendant #30), Kenyan McDufﬁe (defendant #31), Tommy Wells

the bidding process for DC. infrastructure project contracts and falsely asserted in “non-
collusion afﬁdavits” competitive independence in bidding. Plaintiffs further allege that
defendants engaged in bribery, fraud, racketeering, intimidation, and acts of violence against
prospective witnesses to the RICO enterprise.

Defendants present two sets of motions against plaintiffs’ First Amended Complaint.
First, Cooper, Minton, the Fort Myers defendants, Neto, Capitol Paving, Civil Construction, and
the Anchor defendants have brought motions for a more deﬁnite statement under Federal Rule of
Civil Procedure 12(e). Second, the Western Surety defendants, District defendants, and Council
defendants have brought motions to dismiss under Federal Rule of Civil Procedure 12(b)(6) and
on various other grounds. Plaintiffs have opposed defendants’ motions for more deﬁnite
statement and motions to dismiss and have ﬁled a cross-motion for leave to ﬁle an amended
complaint. For the following reasons, defendants’ motions for more deﬁnite statement and
motions to dismiss will be granted and plaintiffs will be ordered to ﬁle a Motion for Leave to
File a Second Amended Complaint as to the remaining defendants. Defendants’ motions to
compel and plaintiffs” related Motion for a Hearing will be denied, and the parties’ motions for
extensions of time to ﬁle their respective pleadings will be granted nunc pro tune.

I. BACKGROUND

Plaintiffs allege that they have been the target of extensive antitrust and RICO violations

stemming from a bid-rigging conspiracy centered in the District of Columbia. Plaintiffs allege

(defendant #32), and the Committee on Transportation and the Environment (defendant #26) (collectively “Council
defendants”); Western Surety Company (defendant #15), Paul T. Bruﬂat (defendant #17) (collectively “Western
Surety defendants”); Anchor Construction Corporation (defendant #5), F lorentino Gregorio (defendant #6)
(collectively “Anchor defendants”); Dora Rodrigues Cooper (“Cooper”) (defendant #39); Cristina Rodrigues Minton
(“Minton”) (defendant #8); and Civil Construction, L.L.C. (“Civil Construction”) (defendant #10), and “[a]bout 25
more unknown conspirators with unknown addresses” (defendant #33) The record does not reﬂect that that
defendant CNA Surety (defendant #16) has been served and plaintiffs will be ordered to show cause why CNA
Surety should not be dismissed from this action under Federal Rule of Civil Procedure 4(m).

which defendants engaged in the listed violations. It is unclear precisely what predicate criminal
activities the District defendants, Council defendants, or Western Surety defendants engaged in,
if any.

Plaintiffs’ RICO claims also fail to meet the heightened scrutiny requirements of Rule
9(b). Even if plaintiffs succeeded in meeting the Rule 8(a) pleadings standard, their RICO
claims against the District defendants, Council defendants, and Western Surety defendants fail
because plaintiffs failed to “state with particularity the circumstances constituting fraud.” Fed.
R. Civ. P. 9(b). Plaintiffs assert that defendants submitted false “non-collusion affidavits” during
the contract bidding process and engaged in various types of fraud. Fraudulent predicate acts of
an alleged RICO enterprise must be plead with particularity. Brink v. XE Holding, LLC, 910 F.
Supp. 2d 242, 255 n.12 (D.D.C. 2012); Elemary v. Philipp Holzmann AG, 533 F. Supp. 2d 116,
140 (D.D.C. 2008); Prunte v. Universal Music Grp., 484 F. Supp. 2d 32, 42 (D.D.C. 2007).
Plaintiffs have not included facts about who engaged in the alleged fraudulent activity, when it
allegedly took place, or the District defendants, Council defendants, or Western Surety
defendants’ part in the alleged fraud. Plaintiffs have failed to state a claim for violations of the
RICO Act or a pattern of racketeering activity against the District defendants, Council
defendants, or Western Surety defendants.

2. Dismissal for Failure to State a Claim for Antitrust Violation

Plaintiffs have also alleged violation of the Sherman Antitrust Act and the Clayton
Antitrust Act. To make out a claim for antitrust violation, plaintiffs must allege joint action by
two or more distinct and independent entities, by way of contract, combination or conspiracy,

which unreasonably restrains interstate commerce, and which has in fact damaged plaintiffs.

Kreuzer v. Am. Acad. of Periodontology, 735 F.2d 1479, 1485 (DC. Cir. 1984); Binder v.

11

District of Columbia, NO. 90-0255, 1991 WL 11255755, *2 (D.D.C May 22, 1991). Plaintiffs
must allege facts to plausibly point to the illegal meeting of the minds; allegations of potential
illegal conduct are not sufﬁcient. T wombly, 550 US. at 556-57. Plaintiffs’ vague and
conclusory allegations of joint action or conspiracy are inadequate to state a claim for antitrust
violation. Plaintiffs allege insufﬁcient facts regarding the participants of the purported joint
action, the contents of any joint action agreement or conspiracy, or when any alleged agreement
took place. Additionally, with regards to the Western Surety defendants, plaintiffs’ allegations
are consistent with lawful conduct. Plaintiffs do not allege anything more than that the Western
Surety defendants provided surety bonds—a lawful business. Plaintiffs have failed to state a
claim for antitrust violations against the District defendants, Council defendants, or Western
Surety defendants.
3. Dismissal for Failure to State a Claim Under 42 U.S.C. § 1981

Section 1981, as amended by the Civil Rights Act of 1991, prohibits racial discrimination
in the “making, performance, modiﬁcation, and termination of contracts, and the enjoyment of
all beneﬁts, privileges, terms and conditions of the contractual relationship.” 42 U.S.C. § 1981.

97

This prohibition “applies to all phases and incidents of the contractual relationship. Rivers v.

Roadway Express, 511 US. 298, 302 (1994). To succeed in a claim under § 1981, plaintiffs

9’

must allege facts showing that “race was the reason for the defendant[s’] actions. Brown v.

Children’s Nat ’1 Med. Ctr., 773 F. Supp. 2d 125, 135 (D.D.C. 2011). Plaintiffs do not allege any
violation or hindrance to the contractual relationship on the basis of racial discrimination. First

Am. Compl. 11 130. Plaintiffs’ allegation that “CNA has been deprived of Civil Rights . . . and

has incurred damages” is not sufﬁcient to make out a claim under § 1981. Thus, plaintiffs’

12

§1981 claims against the District defendants, Council defendants, and Western Surety

defendants will be dismissed in their entirety.

IV. CONCLUSION

For the foregoing reasons, defendants’ Unopposed Motions for Extension of Time to File
a Response [ECF No. 25, 28, 29, 30, 32, 33, 34, 39, 40] and plaintiffs’ Motion for an Extension
of Time to File a Response [ECF No. 53] will be granted nunc pro tunc. Defendants’ Motions to
Compel [ECF No. l3, l4], plaintiffs’ Motion for a Hearing [ECF No. 20], and plaintiffs’ Cross-
Motion for Leave to Amend and File a Second Amended Complaint [ECF No. 56] will be
denied. Defendants’ Motions for a More Deﬁnite Statement [ECF No. 43, 44, 47, 49, 52] will be
granted, and plaintiffs will be ordered to ﬁle a Motion for Leave to File a Second Amended
Complaint in accordance with the requirements noted in this Memorandum Opinion.
Defendants’ Motions to Dismiss Plaintiffs’ First Amended Complaint [ECF No. 46, 48, 51] will
be granted and plaintiffs’ claims against the District defendants, Council defendants, and
Western Surety defendants will be dismissed. A separate Order accompanies this Memorandum

Opinion.

Signed Royce C. Lamberth, United States District Judge, on October 17, 2014.

13

that defendants are participants in a long-standing RICO enterprise and have engaged in bribery

and election interference, committed fraud by submission of false non-collusion afﬁdavits, and
provided wrongful preferential treatment in the contract bidding process. Plaintiffs further allege
that they have suffered intimidation and death threats for their interference with the racketeering
enterprise’s plots. Plaintiffs have accused public ofﬁcials, private individuals and corporations
with fraud and conspiracy, but through sealed ﬁlings and requests for secretive, ex parte
hearings, plaintiffs have sought to prevent defendants from adequately defending against these
allegations.

On March 28, 2014, Plaintiffs ﬁled their original complaint in the Superior Court of the
District of Columbia, Case No. 14-1898. The Complaint sought damages for $150,000,00 for
injuries to business or property by acts of a racketeering enterprise. On May 13, 2014, plaintiffs
moved the Superior Court for leave to ﬁle an amended complaint and an order permitting them
to ﬁle Exhibits C and D to their First Amended Complaint under seal. Plaintiffs’ motions were
granted, the First Amended Complaint was accepted, and Exhibits C and D to the Complaint
were sealed on May 19, 2014.3 Since that time, plaintiffs have refused to serve the sealed
exhibits or make them available to defendants in any way. The case was removed to this Court
on May 29, 2014. Notice of Removal, ECF No. 1.

On June 10, 2014, the District defendants and Council defendants ﬁled a Motion to
Compel Service of Exhibits C and D to plaintiffs’ First Amended Complaint. Mot. to Compel
Service, ECF No. 13. The Fort Myers defendants ﬁled an identical Motion to Compel on June
11, 2014. Mot. to Compel, ECF No. 14. Plaintiffs opposed the motions to compel on June 20,

3 This Court sees no basis for the Superior Court’s order to ﬁle under seal Exhibits C and D of plaintiffs’
First Amendment Complaint, much less for plaintiffs’ refusal to serve the sealed exhibits. The documents include
no additional names, dates, or facts linking any particular defendant to the alleged activity. There is certainly no
basis for an ex parte proceeding to consider these sealed exhibits, and the Court will deny all requests to entertain

such ex parte ﬁlings.

2014. Resp. to Mot. to Compel, ECF No. 18. Defendants ﬁled their Reply to plaintiffs’
response on June 26, 2014. Reply to Resp. to Mot. to Compel, ECF No. 19. Plaintiffs then ﬁled
a Motion for Hearing on the motions to compel. Mot. for Hearing, ECF No. 20. The motions to
compel are still pending.

All defendants, except for the Anchor defendants, ﬁled the pending motions for a more
deﬁnite statement and motions to dismiss on July 25, 2014. Motion for More Deﬁnite
Statement, ECF Nos. 43, 44, 47, and 49; Motions to Dismiss, ECF Nos. 46, 48, and 51. The
Anchor defendants ﬁled their Motion for a More Deﬁnite Statement on July 28, 2014. Mot. for
More Deﬁnite Statement, ECF No. 52. Plaintiffs responded to all of defendants’ motions on
August 25, 2014. Opp’n to Defs.’ Mots. For More Deﬁnite Statement, Intended as Responsive
to all Such Mots., ECF No. 54; Combined Opp’n to Defs.’ Mots. to Dismiss, with Statement of
Facts with Cross-Mot. for Leave to Amend, ECF No. 55. On September 4, 2014, the Western
Surety defendants ﬁled their Opposition to plaintiffs’ Cross-Motion for Leave to File an
Amended Complaint. Resp. to Pls.’ Mot. for Leave to Amend, ECF No. 61. The District
defendants ﬁled their Opposition to plaintiffs’ Motion for Leave to Amend on September 10,
2014. Mem. of P. & A. in Opp’n to Pls.’ Mot. for Leave to Amend, ECF No. 63. Plaintiffs’
ﬁled a Reply to these Oppositions on September 17, 2014. Reply Mem. to Opp’n to Pls.’ Mot.
for Leave to Amend, ECF No. 64.

II. LEGAL STANDARD

A. Motion for a More Deﬁnite Statement

Under rule 12(e), “[a] party may move for a more deﬁnite statement of a pleading
. . . which is so vague or ambiguous that the party cannot reasonably prepare a response.” Fed.

R. Civ. P. 12(e); Swierkiewicz v. Sorema NA, 534 U.S. 506, 514 (2002). Rule 12(e) provides

defendants with a remedy for inadequate pleadings that fail to meet the minimum pleading

standard set forth in Rule 8(a). McQueen v. Woodstream Corp, 244 F RD. 26, 34 (D.D.C.
2007). “‘[C]ourts are reluctant to compel a more deﬁnite statement pursuant to Rule
12(e) . . . [and to] prevent Rule 12(e) from becoming a substitute for discovery, courts will

generally deny a motion for a more deﬁnite statement where the information sought may be
obtained in discovery.” Feldman v. C.I.A., 797 F. Supp. 2d 29, 42 (D.D.C. 2011) (quoting
Hilska v. Jones, 217 F.R.D. 16, 21 (D.D.C. 2003)). However, where relief under Rule 12(e) can
remedy a complaint’s indeﬁniteness, it is preferable to dismissal. Hilska, 217 F.R.D. at 25.
Motions for a more deﬁnite statement are appropriate where the complaint “lacks the required
speciﬁcity to enable [the] defendant to understand the precise nature of the claims against [it].”
Gilbert v. Chertojj’, 05-CV-2128, 2006 WL 2793169, at *2 (D.D.C. Sept. 28, 2006). “[S]hot-gun
pleadings” alleging a variety of bad acts without factual support or clear allegation which, if any,
defendants engaged in said bad acts are insufﬁcient. Id.; Hilska, 217 F.R.D. at 25—26.

B. Motion to Dismiss

A complaint must contain “a short and plain statement of the claim showing that the
pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Further, allegations of fraud are subject to
heightened scrutiny. A plaintiff must “state with particularity the circumstances constituting
fraud.” Fed. R. Civ. P. 9(b). A motion to dismiss is appropriate when a complaint fails “to state
a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). Failure to state a claim

occurs when a complaint is so factually deﬁcient that plaintiffs’ claim for relief is not plausible
on its face. Bell Atl. Corp. v. T wombly, 550 US. 544, 570 (2007). Though facts of a complaint
need not be detailed, Rule 8 “demands more than an unadorned, the-defendant-unlawfully—

harmed-me accusation.” Ashcroft v. Iqbal, 556 US. 662, 678 (2009). The Court must accept all

factual statements alleged in the Complaint as true when deciding a Rule 12(b)(6) motion to
dismiss. Id. However, conclusory legal allegations devoid of any factual support do not enjoy
the same presumption of truth. Id. at 679. “Factual allegations must be enough to raise a right to
relief above the speculative level.” T wombly, 550 US at 555. A court is “not bound to accept
as true a legal conclusion couched as a factual allegation.” Id. A complaint that tenders “naked

assertions” devoid of “further factual enhancement” will not sufﬁce. Id. at 557; Ashcroft, 556

US. at 678.
III. ANALYSIS

A. Defendants’ Motions for a More Definite Statement

Defendants have asserted two primary ambiguities in plaintiffs’ complaint that prevent
them from responding to plaintiffs’ claims.4 First, defendants argue that the First Amended
Complaint fails to identify the speciﬁc causes of action and the speciﬁc defendants alleged to
have engaged in each violation. Second, defendants argue that plaintiffs have failed to disclose
several unnamed parties and witnesses—both by failure to identify these individuals and failure
to disclose the contents of Exhibits C and D to the First Amended Complaint.

1. Failure to Distinguish Causes of Action and Defendants

Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a short and plain
statement of [each] claim.” Defendants are due information about the types of violations
allegedly suffered by plaintiffs, facts related to the events that form the basis of their claims,
which defendants committed each violation, and when such events occurred. Chennareddy v.

Dodaro, 698 F. Supp. 2d 1, 16 (D.D.C. 2009); Hilska, 217 F.R.D. at 25—26. Plaintiffs must

4 These items are noted in Cooper and Minton’s Motion for a More Deﬁnite Statement. Mot. for More
Deﬁnite Statement, ECF No. 43. Capitol Paving, Civil Construction, Neto, Anchor defendants, and the Fort Myer
defendants have each adopted and joined Cooper and Minton’s Motion. Mot. for More Deﬁnite Statement, ECF
Nos. 44, 47, 49, 52. Thus, this opinion addresses the arguments made in Cooper and Minton’s Motion and

incorporates the other pending Motions by reference.

provide this information in an organized and succinct manner. A “confused and rambling
narrative of charges and conclusions concerning numerous persons, organizations and agencies”
does not comply with the requirements of Rule 8. Brown v. Calz'fano, 75 F.R.D. 497, 499
(BBC. 1977). Defendants argue that the First Amended Complaint fails to satisfy this standard
because it lacks speciﬁcity about plaintiffs” claims and which defendants are alleged to have
engaged in the various violations.

Plaintiffs have submitted that this action is a “RICO Action,” but have also included
various other purported statutory violations. First Am. Compl., ECF No. 10 at 30; Plaintiffs’
Motion to Amend/Correct the Civil Cover Sheet, ECF No. 23. Plaintiffs allege violation of the
Sherman Antitrust Act, 15 U.S.C. § 1, the Clayton Antitrust Act, 15 U.S.C. § 12, 42 U.S.C.
§ 1981, “various provisions of District of Columbia code and common law,” and “deprivation of
guaranteed constitutional and other federal civil rights.” First Am. Compl. W 1, 5, 19, 22, 130.
The First Amended Complaint, however, contains no listing of counts or causes of action and it
is unclear which law forms the basis for each of plaintiffs’ various claims. Additionally,
plaintiffs do not specify which defendants engaged in each purported violation. As noted by

Cooper and Minton, plaintiffs are not consistent in who they list as a participant in the purported

5

RICO enterprise and several individuals are listed as multiple defendants. Each individual or

entity should only be listed once as a defendant. There is also little information regarding which
defendants engaged in antitrust violations. The First Amended Complaint falls short of the

pleading standard required by Federal Rule 8(a). Plaintiffs will be ordered to ﬁle a Motion for

Leave to File a Second Amended Complaint that provides a complete list of statutory violations

5 For example, Jose Rodriguez is listed as defendant #3, defendant #7, and defendant #12; Lewis Shrensky is
listed as defendant #4 and defendant #11; and Francisco Rodrigues Neto is listed as defendant #2, defendant #9, and

defendant #14.

alleged and which defendant(s) engaged in each violation, in an orderly, clear, and non—repetitive
arrangement.
2. Disclosure of Unnamed Parties and Witnesses

The First Amended Complaint also lacks speciﬁcity regarding various unnamed parties
and witnesses. Plaintiffs are required to identify each of the named plaintiffs and individuals
involved in the purported violations so that defendants may effectively respond to the allegations
in the First Amended Complaint. Chennareda’y, 698 F. Supp. 2d at 16; Ward v. Gates, No. 08-
2040, 2009 WL 2778206, *2—3 (D.D.C. Sept. 1, 2009). Plaintiffs refer to “known and unknown”
defendants and offending witnesses in the First Amended Complaint, First Am. Comp]. 111] 5, 67,
and unnamed plaintiffs or “other injured parties”, id. 1m 26, 12, 79. Defendants cannot
adequately respond to plaintiffs’ claims without some indication of at least who the “known”
defendants or injured parties might be or how such persons are involved with the issues raised by
plaintiffs. Vague reference to responsible parties or affected victims is simply not enough.
Plaintiffs will be ordered to ﬁle a Motion for Leave to File a Second Amended Complaint that
identiﬁes all known defendants and plaintiffs and how each individual or entity named in the
Second Amended Complaint and attached exhibits is involved in the violations raised by
plaintiffs.6

Alternatively, plaintiffs have requested the Court to entertain an ex parte, in camera
presentation to determine whether there is sufﬁcient evidence describing the nature of plaintiffs’
claims. Reply Mem. to Opp’n to Pls.’ Mot. for Leave to Amend, ECF No. 64. The Court

vehemently rejects attempts to proffer secret evidence and whisper in the Court’s ear by way of

6 Should plaintiffs be concerned about ﬁling certain plaintiff or witness names on a public docket, they may
seek to ﬁle their Second Amended Complaint under seal as provided by the rules of this Court. Should plaintiffs
seek to ﬁle any part of the Second Amended Complaint under seal, they shall also comply with this Court’s rules

regarding service.

ex parte proceedings. Plaintiffs have promised that “investigative and insider evidence has been
uncovered which links each defendant to unlawful activities . . . . The evidence could not have
been presented before protection insures witness survival.” Id. at 5.7 Plaintiffs have accused
defendants of an extensive fraud and conspiracy including most of the DC. government and now
attempt to deprive defendants of the chance to respond to these accusations or provide a defense.
That is not how litigation proceeds in this Court. There are procedures and Court rules to
address pleadings that include sensitive material and to allow a defendant to adequately respond;

plaintiffs have ignored these procedures and are attempting to litigate their case in secrecy.8

B. Defendants’ Motions to Dismiss9

1. Dismissal for Failure to State a Claim Under the RICO Act

Plaintiffs have submitted that this case is a “RICO Action” and have alleged that the
District defendants, Council defendants, and Western Surety defendants are direct or supporting
participants in a RICO enterprise. First Am. Compl. 1111 48, 68, 69, 73, 83, 87. To state a claim
under the RICO Act, plaintiffs must allege “(1) conduct (2) of an enterprise (3) through a pattern
(4) of racketeering activity.” W. Assocs. Ltd. P’ship v. Mkt. Square Assocs., 235 F.3d 629, 633
(DC. Cir. 2001). To establish a pattern of racketeering activity, plaintiffs must ﬁrst allege at
least two predicate criminal offenses over a ten year period, id.; 18 U.S.C. § 1961(5), that the

predicate activities are related, and that they “amount to or pose a threat of continued criminal

7 Plaintiffs have further alleged that disclosure of certain evidence will interfere with law enforcement

investigation of criminal activity. The Court disagrees with plaintiffs’ assessment. The Court is conﬁdent that
should plaintiffs’ evidence or pleadings interfere with criminal investigations, law enforcement will advise the

Court.

8 The Court cannot resist reminding plaintiffs that the District of Columbia is not some Star Chamber or
second-rate tribunal in a banana republic.

9 District defendants, Council defendants, and Western Surety defendants provide multiple grounds for

dismissal of plaintiffs’ First Amended Complaint. The Court, however, will focus on plaintiffs’ failure to state a
claim under the RICO act, Sherman Antitrust Act, Clayton Antitrust Act, and 42 U.S.C. § 1981 because this is the

area of greatest overlap between defendants’ Motions to Dismiss.

9

activity,” W. Assocs. Ltd. P ’ship, 235 F.3d at 633 (citing H.J. Inc, v. Nw. Bell Tel. C0,, 492 US.

229, 239 (1989)). Additionally, plaintiffs must show “that a RICO predicate offense not only
was a ‘but for’ cause of [their] injury, but was the proximate cause as well.” Hemi Grp., LLC v.
City of New York, 559 US. l, 9 (2010) (internal quotations omitted). “Proximate cause for
RICO purposes . . . requires some direct relation between the injury asserted and the injurious
conduct alleged”; a “link that is too remote, purely contingent, or indirect is insufﬁcient.” Id.
Plaintiffs, while naming a number of bad acts purportedly committed by the racketeering
enterprise, fail to allege sufﬁciently the requisite predicate criminal activities.

Plaintiffs assert the occurrence of “death threats, actual violent acts, actual obstruction of
justice, conspiracy, bribery, rigging of bids, and Violation of insurance law and regulations.”
First. Am. Compl. 11 6; see also 111] 69 (alleging bribery, election law violations), 70 (racketeering,
fraud, bribery, intimidation, and acts of violence against prospective witnesses), 71 (alleging
threats and obstruction of justice), 73 (alleging bribery and campaign fund fraud), 74 (alleging
that “reputedly, at least one murder has occurred”), 77 (alleging death threats to Cheeks), 83,
(alleging bribery and bid-rigging), 84 (same), 86 (alleging bribery), 87 (same), 100 (racketeering
collaboration and bribery).10 Plaintiffs’ conclusory and “the-defendant—unlawfully-harmed-me”
accusations, however, are not sufﬁcient to comply with the requirements of Rule 8(a) or to make
out a claim for a RICO enterprise. Plaintiffs’ irregular inclusion of facts regarding activities of
the District defendants, Council defendants, or Western Surety defendants is not sufﬁcient to
make out a claim for predicate criminal activity, much less a pattern of racketeering activity

necessary for a RICO claim. Additionally, as noted above, plaintiffs do not allege sufﬁciently

10 These paragraphs appear to be the most complete list of the District defendants’ alleged RICO violations.
It is unclear whether the Council or Western Surety defendants are alleged to have engaged in one or any of these

predicate acts.

10